Citation Nr: 1501362	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for strain of the thoracolumbar spine with degenerative changes.

2. Entitlement to an initial rating in excess of 10 percent for labral tear of the right hip with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from April 2006 to April 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1. Strain of the thoracolumbar spine with degenerative changes is manifested by full range of motion of 90 degrees or more of forward flexion and 30 degrees or more of extension, bilateral flexion, and bilateral rotation with objective evidence of pain.  

2. Labral tear of the right hip with degenerative changes is manifested by full range of motion of flexion to 125 degrees or greater and extension to 5 degrees or greater with no loss of abduction, adduction, or of rotation, or ankylosis, nonunion or malunion of the femur, hip flail joint, or leg length discrepancy.  


CONCLUSIONS OF LAW

 1. The criteria for an initial rating in excess of 10 percent for strain of the thoracolumbar spine with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5237 (2014).

 2. The criteria for an initial rating in excess of 10 percent for labral tear of the right hip with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5252 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The record shows that the Veteran was provided with notice of the evidence necessary to substantiate a claim for disability compensation as part of a VA Pre-Discharge program in January 2011.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. 
§ 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing her with a VA examination.  The Veteran's service treatment records and the reports of January 2011 and March 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims.
 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's spine and right hip disabilities.  Both examiners deny review of the claims file, although the March 2013 VA examiner reports review of electronic medical records, including service treatment records, which suggests review of the file.  Regardless, the lack of a claims file alone does not render an examination or opinion inadequate if the history documented by the examiner is consistent with the information contained in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Nothing suggests that either examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find either of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Relevant Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2014).

With respect to rating the right hip, Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees. A 20 percent rating is assigned for flexion limited to 30 degrees. A 30 percent rating is assigned for flexion limited to 20 degrees. A 40 percent rating is warranted for flexion limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion of the hip is flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

IV. Analysis

The Veteran's thoracolumbar spine disability has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014) for lumbar spine strain.  Her right hip disability is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation of flexion.  She contends that her functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted.  She specifically requests a rating of 30 percent for each disability.

The Veteran was afforded two VA examinations, one in January 2011 and one in April 2013.  At both VA examinations, the Veteran exhibited full range of motion of the spine to 90 degrees or more of forward flexion and 30 degrees or more of extension, bilateral flexion, and bilateral rotation.  There was no additional limitation found with repetition of movement.  In addition, sensory and motor examinations were within normal limits, and there were no signs of radiculopathy.  The January 2011 VA examiner stated that there was pain observed with motion, whereas the April 2013 indicated that there was no objective evidence of painful motion. 

The examinations of the right hip revealed, flexion of the right hip was to 125 degrees or greater, and extension was to 5 degrees or greater.  There was no loss of abduction, adduction, or rotation.  Muscle strength was within normal limits.  There was no ankylosis, nonunion or malunion of the femur, hip flail joint, or leg length discrepancy.  Imaging studies have revealed degenerative changes of both the spine and right hip.

Based on this evidence, the Board determines that a preponderance of the evidence is against ratings in excess of 10 percent for the Veteran's service-connected lumbar spine disability and right hip disability.  These ratings contemplate the Veteran's pain with motion and degenerative changes.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  Absent forward flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a rating in excess of 10 percent is not warranted for lumbar spine strain.  As for the right hip, a rating in excess of 10 percent requires flexion to no more than 30 degrees or abduction lost beyond 10 degrees.  

The Veteran asserts that her spine and right hip symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of her disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran does not have a neurological disability associated with her service-connected spine disability or a diagnosis of IVDS to warrant separate or higher ratings under those respective codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  In addition, she does not have ankylosis of the hip, hip flail joint, or impairment of the femur to warrant higher ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, or 5255.  Moreover, while the Veteran has arthritis shown by imaging, the highest rating available for a major joint is 10 percent, and a separate rating is not appropriate when the disability is rated compensably under the pertinent limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to higher initial ratings for her spine and right hip disabilities.  Therefore, the claims are denied. 

Extra-schedular rating and Total Disability Rating Due to Individual Unemployability (TDIU)

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's spine and right hip disabilities result in painful motion, which is contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5252.  Thus, there is nothing exceptional or unusual about the Veteran's spine and right hip disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  Neither VA examiner documents that the Veteran's disabilities impact her work, and the Veteran has only asserted that they have changed her daily life, including requiring daily medication for pain.  There is also no evidence of hospitalization for either the spine or right hip disability. Therefore, an extra-schedular rating for the Veteran's spine and right hip disabilities is not appropriate.

Further, the Board notes that under Johnson v. McDonald, 762 F.3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the issue of entitlement to TDIU is not raised by the record.  Therefore, further consideration of a TDIU rating is not warranted.




ORDER

Entitlement to an initial rating in excess of 10 percent for percent for strain of the thoracolumbar spine with degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for labral tear of the right hip with degenerative changes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


